t c memo united_states tax_court eric belanger petitioner v commissioner of internal revenue respondent docket no 5252-17l filed date eric belanger pro_se stephanie j rakoski and adam l flick for respondent memorandum findings_of_fact and opinion vasquez judge petitioner seeks review pursuant to sec_6320 and sec_6330 of respondent’s determination to proceed with collection of petitioner’s unpaid income_tax liabilities for tax years and years at issue all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure after a trial on the merits the issues for decision are whether petitioner may challenge his underlying income_tax liabilities for the years at issue and if so whether any adjustment is appropriate and respondent abused his discretion by sustaining the filing of a notice_of_federal_tax_lien nftl findings_of_fact no stipulation of facts was filed in this case the exhibits admitted at trial are incorporated herein petitioner resided in texas when he timely filed his petition petitioner graduated from northeastern university with degrees in political science and history during the years at issue he worked as a truck driver for multiple companies petitioner averaged approximately dollar_figure in gross wages per year during the years at issue petitioner has never filed a federal_income_tax return respondent prepared substitutes for returns for petitioner for tax years and pursuant to sec_6020 on the basis of the substitutes for returns respondent issued notices of deficiency in which he determined the following tax_year deficiency sec_6651 additions to tax sec_6651 dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --- --- dollar_figure dollar_figure respondent sent the notices of deficiency to petitioner at his last_known_address by certified mail petitioner received the notices of deficiency but did not petition the tax_court after the expiration of the 90-day periods for petitioning the tax_court respondent assessed tax and additions to tax on date respondent filed an nftl and sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the years at issue on date petitioner timely mailed a form request for a collection_due_process cdp or equivalent_hearing on the form petitioner indicated that he could not pay and would like the lien to be withdrawn petitioner did not request a collection alternative or raise any other issues in addition petitioner attached a 10-page document containing rhetoric characteristic of tax protestor arguments on date settlement officer so cheryl d wakefield sent petitioner a letter to schedule a telephone cdp hearing and requested that petitioner provide a completed form 433-a collection information statement for wage-earners and self-employed individuals after petitioner failed to respond so wakefield sent a followup letter a rescheduling petitioner’s telephone cdp hearing for date b informing petitioner that the requested information had not been provided and c asking him to provide any other information he wished to be considered at his hearing petitioner did not participate in the rescheduled cdp hearing or respond to so wakefield’s followup letter but instead sent so wakefield a 10-page affidavit of revocation and recission consisting of tax protestor-type arguments that asserted his status as a nontaxpayer so wakefield issued a notice_of_determination sustaining the nftl on date petitioner timely petitioned this court for review of the determination on date respondent moved to continue proceedings and to remand the case to the irs office of appeals appeals to clarify the administrative record as to the verifications performed by so wakefield and determine whether petitioner had a prior opportunity to challenge the underlying tax_liabilities petitioner objected to respondent’s motions and insisted on proceeding to trial we denied respondent’s motion for a continuance and took the motion to remand under advisement at trial petitioner admitted to receiving the notices of deficiency i preliminary matters opinion pending before the court is respondent’s motion to strike attachments to petitioner’s simultaneous opening brief respondent argues that petitioner’s brief improperly includes attachments that were previously admitted into evidence offered but not admitted into evidence or not offered into evidence at trial statements in briefs do not constitute evidence rule c see also hoang v commissioner tcmemo_2006_47 slip op pincite d ocuments attached to briefs and statements made therein do not constitute evidence and will not be considered by the court a document that is attached to a posttrial brief specifically unnumbered pages and of petitioner’s brief were previously admitted into evidence unnumbered page of petitioner’s brief was offered into evidence at trial but not admitted and unnumbered page sec_31 and of petitioner’s brief were not offered into evidence at trial but not admitted into evidence at trial is not part of the record and the taxpayer may not rely on such a document see macgregor v commissioner tcmemo_2010_187 slip op pincite we will therefore grant respondent’s motion to strike and will not consider unnumbered page sec_31 and of petitioner’s simultaneous opening brief ii statutory framework sec_6321 imposes a lien in favor of the united_states on all property and property rights of a person who is liable for and fails to pay tax after demand for payment has been made the lien arises when assessment is made and continues until the assessed liability is paid or becomes unenforceable sec_6322 for the lien to be valid against certain third parties the secretary must file an nftl sec_6323 he must then provide written notice to the taxpayer who may then request a cdp hearing before appeals sec_6320 and b if the taxpayer requests a cdp hearing pursuant to sec_6320 the hearing shall be held before an impartial officer_or_employee of appeals sec_6320 the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at a cdp hearing unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following a cdp hearing appeals must determine whether sustaining the nftl is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the nftl filing appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the collection action sec_6330 if the underlying liability is properly at issue the court reviews any determination regarding that liability de novo the court reviews all other administrative determinations for abuse_of_discretion 115_tc_35 114_tc_176 iii petitioner’s challenge to the underlying tax_liability sec_6330 provides that a taxpayer may challenge his underlying tax_liability during a cdp hearing if he did not receive a statutory_notice_of_deficiency or did not otherwise have a prior opportunity to dispute the underlying tax_liability this court considers a taxpayer’s challenge to his underlying liability in a collection action case only if he properly raised that challenge at his administrative hearing 129_tc_107 an issue is not properly raised at the administrative hearing if the taxpayer fails to request consideration of that issue by the settlement officer or if he requests consideration but fails to present any evidence after being given a reasonable opportunity to do so id pincite delgado v commissioner tcmemo_2011_240 petitioner received notices of deficiency for the years at issue but failed to petition this court moreover he did not properly raise the issue in his cdp at trial petitioner testified that respondent's transcript of petitioner’s address history listed an inaccurate mailing address for tax years through continued hearing and would thus be precluded from challenging his underlying liabilities in any event see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6330-1 q a-f3 proced admin regs thus we review the so’s actions for abuse_of_discretion see goza v commissioner t c pincite iv abuse_of_discretion the taxpayer bears the burden of proving that the settlement officer exercised her discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see rule a continued a federal_income_tax deficiency generally may not be assessed unless the commissioner first mails a statutory_notice_of_deficiency to the taxpayer’s last_known_address see sec_6213 131_tc_197 supplemented by 136_tc_463 in deciding whether the commissioner mailed a notice to a taxpayer at the taxpayer’s last_known_address the relevant inquiry pertains to the commissioner’s knowledge rather than to what may in fact be the taxpayer’s most current address 81_tc_42 petitioner has not established that respondent had knowledge of an address different than that listed on the notices of deficiency moreover a notice_of_deficiency that is not mailed to a taxpayer’s last_known_address may still be valid if the taxpayer received the notice with sufficient time to petition the court with respect thereto see id pincite petitioner admitted to receiving the notices of deficiency and has not established that he lacked sufficient time to petition the court petitioner has not advanced any factual evidence that so wakefield abused her discretion in sustaining the nftl filing petitioner’s briefs and trial testimony did not identify any defects in so wakefield’s verification process and consisted only of arguments deemed frivolous by this and other courts see 848_f2d_1007 9th cir aff’g tcmemo_1987_225 784_f2d_1006 9th cir 771_f2d_471 10th cir aff’g tcmemo_1983_433 michael v commissioner tcmemo_2003_26 knelman v commissioner tcmemo_2000_268 aff’d 33_fedappx_346 9th cir it is clear from our review of the record that so wakefield verified that the requirements of any applicable law and administrative procedure were followed that petitioner’s claim lacks merit and that in sustaining the nftl filing the appeals officer properly balanced the need for the efficient collection_of_taxes with the legitimate concern arguments listed as frivolous in notice_2010_33 2010_17_irb_609 include the following positions that f iling a federal tax or information_return or paying tax is purely voluntary under the law and that a person is not required to file a tax_return or pay a tax unless the internal_revenue_service responds to the person’s questions correspondence or a request to identify a provision in the code requiring the filing of a return or the payment of tax petitioner advanced such arguments in his cdp proceedings and in pleadings filed with this court we will not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir of petitioner that any collection action be no more intrusive than necessary sec_6330 we therefore hold that petitioner has not satisfied his burden of showing that so wakefield abused her discretion in sustaining the nftl filing and we will sustain respondent’s determination to proceed with collection against petitioner v sanctions this court now considers sua sponte whether to impose sanctions on petitioner under sec_6673 sec_6673 authorizes the court to impose a penalty of up to dollar_figure for frivolous arguments or whenever it appears to the court that proceedings before us have been instituted or maintained by the taxpayer primarily for delay the positions petitioner maintains are unquestionably frivolous and this court would therefore be justified in sanctioning him because this is petitioner’s first appearance before this court we decline to impose a sec_6673 penalty petitioner argued in his petition that his tax_liabilities for were uncollectible because the collection_period of limitations under sec_6502 had expired because petitioner did not develop this argument at trial or on brief we deem the issue abandoned see thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned however we warn petitioner to refrain from advancing frivolous arguments in any future filings he may make in this court as they may subject him to future penalties in reaching our holdings we have considered all remaining arguments the parties made and to the extent not addressed we conclude they are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent before trial respondent filed a motion for remand to which petitioner objected on brief respondent states that a remand is no longer necessary because petitioner confirmed receipt of the notices of deficiency and did not raise any issue with respect to so wakefield’s verifications in his petition or opening brief we agree and will deny respondent’s motion to remand as moot
